Exhibit 10.80
December 4, 2008
By Overnight Mail
Michael Scarpa
[Home Address]
Dear Michael,
On behalf of The Talbots, Inc. (including its subsidiaries, “Talbots” or the
“Company”) and subject to review and approval by the Company’s Board of
Directors, we are pleased to offer you the position of Chief Operating Officer
and Chief Financial Officer of Talbots in accordance with the following:
Base Salary, Signing Bonus, Benefits and Perquisites

•   Your initial salary will be at the rate of $775,000 per annum. Your salary
will be paid to you on a bi-weekly basis. Your first review for a possible
salary increase based on demonstrated job performance will be scheduled for the
first quarter of FY 2010 and annually thereafter.   •   You will receive a
$150,000 signing bonus, payable as of your employment start date. If you
voluntarily leave Talbots or resign other than for Good Reason (as defined
below) or your employment is terminated by Talbots for Cause (as defined below)
in your first year of employment, you will be required to reimburse the Company
for this signing bonus.   •   Effective one month from your employment start
date, you will be eligible to participate in the Company’s medical and dental
benefit plans currently in effect and generally available at the time to Talbots
senior executives, subject to plan terms and eligibility conditions. Beginning
on your employment start date, you will be eligible to participate in all other
benefit plans currently in effect and generally available at the time to Talbots
senior executives, subject to plan terms and eligibility conditions. Plans are
subject to modification or termination by the Company in its discretion.
Included in your benefit package is an annual vacation benefit of four weeks.
You will also be eligible for all perquisites at a level commensurate with the
Chief Operating Officer level at Talbots, including an auto allowance of $42,000
over each two year period during the term of your employment ($21,000 annually)
to be paid incrementally in your bi-weekly paycheck, reimbursement of financial
planning expenses and a change in control agreement (a copy of which is attached
as Exhibit A (the “Change in Control Agreement”)). Perquisites will not be
grossed up for taxes.

 



--------------------------------------------------------------------------------



 



Michael Scarpa
December 4, 2008
Page 2

•   You will report directly to the President and Chief Executive Officer and
your employment start date will be on or about December 4, 2008, on which date
you will assume the position and title of Chief Operating Officer of the
Company. Upon the effective date of retirement of the Company’s current Chief
Financial Officer from such position (currently expected to be January 5, 2009),
you will also assume the position and title of Chief Financial Officer of the
Company.

Annual Incentive Award Opportunity

•   You will be eligible for participation in the Company’s annual incentive
plan commencing in FY 2009. Your target award opportunity under the Company’s
annual incentive plan (MIP/TIP) will be 100% of your base salary. For FY 2009
only, you will receive a minimum FY 2009 bonus equal to $387,500 (which equals
one-half your target award opportunity for FY 2009). This $387,500 bonus payment
(payable in the second quarter of 2010 at the same time as other FY 2009 bonuses
would customarily be paid to other executive Company officers) is guaranteed and
will be paid to you whether or not the Company’s and your performance goals
under the Company’s 2009 incentive plan are achieved, unless you voluntarily
leave Talbots or resign other than for Good Reason (as defined below) or your
employment is terminated by Talbots for Cause (as defined below) prior to the
date that FY 2009 bonuses are paid to senior Company officers.

Equity Compensation

•   You will be eligible to receive such equity incentive compensation as may be
awarded from time to time by the Company’s Compensation Committee of the Board
of Directors (the “Compensation Committee”) pursuant to The Talbots, Inc. 2003
Executive Stock Based Incentive Plan as same may be amended or superseded from
time to time (“Equity Plan”). All incentive awards granted to you will be
subject to the terms of the Equity Plan.   •   As a special hiring inducement
award in consideration for your joining the Company, you will be awarded a
one-time restricted stock award for 125,000 shares of Common Stock of the
Company, $0.01 par value per share (“Common Stock”) pursuant to and subject to
the terms and conditions of a Restricted Stock Award Agreement, to be executed
by the Company and you. This restricted stock award will be effective on the
later of your employment commencement date and the effective date of the
Compensation Committee’s approval, and, subject to the terms of the Restricted
Stock Award Agreement, will vest over a three-year period as follows: 25% on the
first anniversary of the effective date of the grant; 25% on the second
anniversary of the effective date of the grant; and 50% on the third anniversary
of the effective date of the grant.   •   You will also be eligible to receive a
one-time Non-Qualified Stock Option to purchase 75,000 shares of Common Stock
(pursuant to and subject to the terms and

 



--------------------------------------------------------------------------------



 



Michael Scarpa
December 4, 2008
Page 3

    conditions of a Nonqualified Stock Option Agreement, to be executed by the
Company and you) upon your joining the Company. The option price will be equal
to the closing stock price on the grant date which will be the later of your
employment commencement date and the effective date of the Compensation
Committee’s approval. The option will vest in one-third annual increments
beginning one year from the effective date of the award.   •   You understand
and agree that the number and timing of any future stock option and restricted
stock awards to you will be subject to Compensation Committee’s sole discretion.

Relocation Expenses

•   You will eligible for the Company’s executive relocation benefits under the
Company’s executive relocation policy (“Executive Relocation Policy”) during the
first two years of your employment. In the event you are reimbursed by the
Company for relocation costs in accordance with the Executive Relocation Policy,
if you voluntarily leave Talbots or resign for other than Good Reason or if your
employment is terminated by Talbots for Cause (as defined below) during the
one-year period following your relocation, you will be required to reimburse the
Company for the total relocation expenses paid to you. Unless and until you
relocate to the Hingham, MA area, you will receive a Boston, MA housing and
commuting allowance (for travel from your current residence to the Boston, MA
area) for you and your spouse of $10,000 per month to be paid incrementally in
your bi-weekly paycheck; provided that, in the event of your termination of
employment by the Company without Cause (as defined below) or due to death or
Disability (as defined below) or termination of employment by you for Good
Reason (as defined below), the Company will assume responsibility for a period
of up to one year immediately following your employment termination for lease
payments for your Boston area housing rental (not to exceed an amount equal to
12 months of your above stated housing and commuting monthly allowance), subject
to your vacating such rental property and using your best reasonable efforts to
mitigate such continuing lease payment obligation and the Company also reserves
the right to assume such lease.

Severance

•   It is understood and agreed that either you or Talbots may terminate the
employment relationship at any time and for any reason upon giving thirty days’
prior written notice. Your eligibility for severance benefits will be pursuant
to and subject to the terms and conditions of the Severance Agreement being
executed between you and the Company at the same time and attached hereto as
Exhibit B (the “Severance Agreement”). Subject to the terms and conditions of
such Agreement, in the event of a termination of your employment by the Company
without Cause (as defined in the Severance Agreement) or by you for Good Reason
(as defined in the Severance Agreement), you would be entitled to receive 1.5
times your annual base salary and

 



--------------------------------------------------------------------------------



 



Michael Scarpa
December 4, 2008
Page 4

18   months benefits continuation, subject to the Company’s receipt of a release
and waiver as required by the Severance Agreement.

Restrictive Covenants

•   Confidentiality. You agree that you will not, at any time during or
following your employment, directly or indirectly, without the express prior
written consent of the Company, disclose or use any Confidential Information of
the Company. “Confidential Information” will include all information concerning
the Company or any parent, subsidiary, affiliate, employee, customer or supplier
or other business associate of the Company or any affiliate (including but not
limited to any trade secrets or other confidential, proprietary or private
matters), which has been or is received by you or in your possession whether
received from the Company or from any parent, subsidiary, affiliate or customer
or supplier or other business associate of the Company or otherwise, or
developed by you during the term of your employment, and which is not known or
generally available to the public.   •   Non-Solicitation. You agree that, for a
period of one year after the termination or cessation of your employment for any
reason, you will not directly or indirectly solicit, attempt to hire, or hire
any employee of the Company (or any person who may have been employed by the
Company during the last year of your employment with the Company), or actively
assist in such hiring by any other person or business entity or encourage,
induce or attempt to induce any such employee to terminate his or her employment
with the Company.   •   Non-Competition. You agree that throughout your
employment, and for a period of eighteen (18) months after termination or
cessation of employment for any reason, you will not work directly or indirectly
in any capacity or perform any services (including as an officer, director,
employee, agent, advisor, in any consulting capacity or as an independent
contractor) for any person, partnership, division, corporation or other entity
in any business in competition with the principal businesses carried on by the
Company in any jurisdiction in which the Company actively conducts business,
including for illustrative purposes only and not limited to, Ann Taylor, Gap
Inc., Chico’s FAS, J. Crew, Coldwater Creek, Polo Ralph Lauren or Nordstroms (or
any of their affiliated brands, subsidiaries or successors) or J. Jill following
the sale or other disposition of the J. Jill brand business.       However, and
notwithstanding the immediately foregoing paragraph, in the event that your
employment is terminated without Cause within twelve months following a Change
in Control and you are paid severance pursuant to and as calculated under the
terms of the Change in Control Agreement or any amendment or successor agreement
thereto, you agree to abide by this non-competition covenant for (i) a period of
twelve (12) months following such termination of employment, or (ii) if greater,
the period of time not to exceed eighteen (18) months that is the same as the
period of time used to calculate the salary portion of your severance payment
(without regard to any

 



--------------------------------------------------------------------------------



 



Michael Scarpa
December 4, 2008
Page 5

    portion of the severance payment that may be attributable to bonus or
incentive compensation) to which you may be entitled under any such agreement
following such termination, even if such severance payment is payable to you in
a lump sum.       You acknowledge, with the advice of legal counsel, that you
understand the foregoing non-competition agreement and other restrictive
covenants, that they are binding and enforceable against you, and that these
provisions are fair, reasonable, and necessary for the protection of the
Company’s business.   •   In addition to all other rights and remedies of the
Company under this offer letter or otherwise, upon a material breach of any of
the restrictive covenants set forth under the “Confidentiality,”
“Non-Solicitation” and “Non-Competition” provisions above, which is not cured
within 10 days following written notice to you from the Company, such notice to
be provided in the same manner as set forth in Paragraph 6(g) of the Severance
Agreement, the Company will have the right to terminate any severance payment
and benefits provided pursuant to this offer letter (including all related
agreements) or any other or successor severance agreement covering you and the
Company will also have the right to recover any severance payment and benefits
previously paid under this offer letter or any other or successor severance
agreement covering you and such related agreements.

Definition

•   “Cause” will have the meaning set forth in the Severance Agreement.   •  
“Good Reason” will have the meaning set forth in the Severance Agreement.   •  
“Disability” will have the meaning set forth in the Severance Agreement.

Arbitration; Mediation

•   Any dispute, controversy or claim between the parties arising out of or
relating to this offer letter or all related agreements referenced herein, will
be settled by arbitration conducted in The Commonwealth of Massachusetts (before
a single arbitrator who shall be a former federal or state court judge), in
accordance with the Commercial Rules of the American Arbitration Association
then in force and each party shall bear their own expenses including attorneys’
fees (except that, in the case of the Company initiating such
arbitration/mediation proceedings, the Company will be responsible for the
arbitration and mediation filing or initiation fees and the cost of the mediator
and arbitrator, but not attorneys’ fees); provided, however, you acknowledge
that in the event of a violation of the restrictive covenants set forth above,
the Company would suffer irreparable damages and the Company may be entitled to
obtain from a state or federal court in The Commonwealth of Massachusetts or a
federal or state court of any other state or jurisdiction, temporary,
preliminary or permanent injunctive relief (without the necessity of posting any
bond or other security), which

 



--------------------------------------------------------------------------------



 



Michael Scarpa
December 4, 2008
Page 6

    rights will be in addition to any other rights or remedies to which it may
be entitled. You hereby irrevocably consent to the exclusive jurisdiction of any
federal court or state court located in The Commonwealth of Massachusetts, and
you hereby agree that process in any suit, action or proceeding may be served
anywhere in the world in the same manner as provided for notices to a party as
provided in the Severance Agreement. Moreover, nothing in this provision
prevents you from filing, cooperating with, or participating in any proceeding
before the EEOC or a state Fair Employment Practices Agency relating to
discrimination or bias (except that you acknowledge that you may not recover any
monetary benefits in connection with any such proceeding). The decision of the
arbitrator conducting any such arbitration proceedings will be in writing, will
set forth the basis therefor and such arbitrator’s decision or award will be
final and binding upon the Company and you. The Company and you will abide by
all awards rendered in such arbitration proceedings, and all such awards may be
enforced and executed upon in any court having jurisdiction over the party
against whom or which enforcement of such award is sought. Notwithstanding the
foregoing, the Company and you agree that, prior to submitting a dispute under
this offer letter to arbitration, the parties agree to submit, for a period of
sixty (60) days, to voluntary mediation before a jointly selected neutral third
party mediator under the auspices of JAMS, Boston, Massachusetts, Resolution
Center (or any successor location), pursuant to the procedures of JAMS
International Mediation Rules conducted in The Commonwealth of Massachusetts
(however, such mediation or obligation to mediate will not suspend or otherwise
delay any termination or other action of the Company or affect the Company’s
other rights).

Taxes

•   Notwithstanding anything to the contrary in this offer letter or the related
agreements referenced herein or in any other severance agreement or severance
arrangement between you and the Company, including without limitation the
Severance Agreement and Change in Control Agreement (for purposes of this
subsection, all collectively referred to as the “agreements”), it is the
intention of the parties that each of such agreements comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and any
regulations or other guidance issued thereunder, and the agreements and the
payments of any benefits thereunder will be operated and administered
accordingly. Specifically, but not by limitation, you agree that if, at the time
of termination of employment, the Company is considered to be publicly traded
and you are considered to be a specified employee, as defined in Section 409A
(and as determined as of December 31 preceding your termination of employment,
unless your termination of employment occurs prior to April 30, in which case
the determination will be made as of the second preceding December 31), then
some or all of such payments to be made under the agreements as a result of your
termination of employment will be deferred for no more than 6 months following
such termination of employment, if and to the extent the delay in such payments
is necessary in order to comply with the requirements of Section 409A of the
Code after utilizing the short-term deferral and involuntary separation pay plan
regulations.

 



--------------------------------------------------------------------------------



 



Michael Scarpa
December 4, 2008
Page 7

    Upon expiration of such 6 month period (or, if earlier, your death), any
payments so withheld will be distributed to you, with a payment of interest
thereon credited at a rate of prime plus 1% (with such prime rate to be
determined as of the actual payment date). The foregoing provisions of this
subsection are hereby incorporated into and made a part of the Severance
Agreement and the Change in Control Agreement.

Release and Waiver

•   The Company’s obligation to make the payments and provide the benefits to
you under or in connection with this offer letter or the related agreements
referenced herein, or under any other severance agreement or severance
arrangement (including, without limitation, under the Severance Agreement or the
Change in Control Agreement) will be conditioned upon and subject to your
delivery to the Company of an executed release (which will be effective when
such release is no longer subject to revocation) of any and all claims against
the Company, its parent entities, affiliates, employee benefit plans and
fiduciaries (to the extent permissible under ERISA), and their respective
officers, employees, directors, agents and representatives satisfactory in form
and content to the Company’s counsel.

Miscellaneous

•   This offer letter together with all related agreements referenced herein
(collectively, the “Documents”) constitute the entire understanding between you
and the Company and cannot be modified, altered or waived unless it is done in a
writing signed by both you and the Company. If there is any conflict between the
terms of these Documents and any other document related to your employment, the
terms of these Documents will control. This offer letter is governed by the laws
of The Commonwealth of Massachusetts (other than its rules for conflicts of
laws). This offer letter is personal in nature to the Company and your rights
and obligations under this offer letter may not be assigned by you. This offer
letter will be binding upon and inure to the benefit of the parties hereto and
their successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, and heirs).   •   It is the intention of the parties that the
provisions of this offer letter will be enforced to the fullest extent
permissible under the laws and public policies of each state and jurisdiction in
which such enforcement is sought, but that the unenforceability (or the
modification to conform with such laws or public policies) of any provisions
hereof, will not render unenforceable or impair the remainder of this offer
letter. Accordingly, if any provision of this offer letter will be determined to
be invalid or unenforceable, either in whole or in part, this offer letter will
be deemed amended to delete or modify, as necessary, the offending provisions
and to alter the balance of this offer letter in order to render the same valid
and enforceable to the fullest extent permissible.

 



--------------------------------------------------------------------------------



 



Michael Scarpa
December 4, 2008
Page 8

•   By accepting this offer, you represent that you are not under any obligation
or covenant to any former employer or any person, firm or corporation, which
would prevent, limit or impair in any way the performance by you of your duties
as an employee of Talbots. You have also provided to the Company a true and
complete copy of any non-competition and/or non-solicitation obligation or
agreement to which you may be subject.   •   You unconditionally agree not to:
(1) use in connection with your employment with Talbots any confidential or
proprietary information which you have acquired in connection with any former
employment; or (2) reveal or disclose to Talbots or any of Talbots employees,
agents, representatives or vendors, any confidential or proprietary information
which you have acquired in connection with any former employment. You
acknowledge that this policy and practice of Talbots is to be strictly followed
and adhered to you by you. You also agree that you have not taken and do not
have in your possession any confidential information of a prior employer and
have returned to your prior employer any confidential information which was in
your possession.   •   You represent that the information (written or oral)
provided to the Company by you or your representatives in connection with
obtaining employment or in connection with your former employments, work
history, circumstances of leaving your former employments and educational
background is true and complete.   •   This offer is effective only through
December 5, 2008. If you wish to accept our offer as outlined above, please sign
and return this letter to me. The enclosed copy is for your records.

Michael, we are thrilled you are joining the “Talbots Team” and look forward to
the contributions you will make to the overall continued success of the Company!

          Very truly yours,
      /s/ Trudy F. Sullivan       Trudy F. Sullivan      President and Chief
Executive Officer        Accepted and agreed
this 4th day of December, 2008
      /s/ Michael Scarpa       Michael Scarpa             

 